 

   
   

AO 2453 (Rev. 05)'l5/2018) ludgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COUiRT JAN 319 :EGYQ
soUTHERN DIsTRlCT OF CALIFORNIA

 

CLERK US DISTFllCT
iSOU lHEFiN D|ST (`:ERF [B(;;q[ …\3!

United States of America JUDGMENT I§ A__QRIMI Epu 3 3
(For Offenses Committed On or ARer November 1,1987)

v.
Javier Antunez_Martinez Case Number: 3:]9~mj-2()059-MSB

John OWen Lanahan

Defendant 's Attomey

REGISTRATION NO. 82126298

THE DEFENDANT:
IX| pleaded guilty to count(s) l of Complaint

|:| Was found guilty to count(S)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

Count Number§s)

Title & Section Nature of Offense
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 1

 

|:l The defendant has been found not guilty on count(s)

|:l Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessrnent: 310 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents m

the defendant’s` possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances

Wednesday, January 9, 2019
Date of Imposition of Sentence

gao

HONOR"A’BLE LINDA LoPBz
UNITED sTATEs MAGISTRATE JUDGE

3:19-mj-20059-MSB

 

